DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Claims 3-5 and 7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/22/22.

Applicant’s election without traverse of Group I, claims 1, 2 and 6 in the reply filed on 7/22/22 is acknowledged.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The instant claims contain the transitional phrase “comprising”.  Per MPEP 2111.03 ‘The transitional term “comprising”, which is synonymous with “including,” “containing,” or “characterized by,” is inclusive or open-ended and does not exclude additional, unrecited elements or method steps'.  This open-ended definition has been taken into consideration in the following rejections.  
Claims 1, 2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over US 6248253 B1 to Taguchi et al. (hereinafter Taguchi).
Regarding claims 1 and 6, Taguchi discloses ferrite magnetic that is sintered or bonded (col 1, ln 11-14) comprising ferrite phases having a magnetoplumbite type crystal structure (col 3, ln 37-38), 
wherein the ferrite magnet comprises an element R, an element M (A), Fe (col 8, ln 7-10), Co (col 8, ln 65-67), B (col 9, ln 10-11), Mn and Cr (col 9, ln 30),
the element R is at least one element selected from rare earth elements (col 7, ln 46-47), 
the element M (A) is at least one element selected from the group consisting of Ca, Sr and Ba, with Ca being an essential element when Ca is selected (col 7, ln 35-36), 
wherein an atomic composition of metallic elements is represented by 
A1-xRx(Fe12--yMy)z (col 8, ln 7-10) where M is Co (col 8, ln 65-67), providing the formula 
 A1-xRx(Fe12--yCoy) when z=1 (0.7≤z≤1.2, col 8, ln 15) wherein  
0.04≤x(R)≤0.9
0.1≤1-x(A)≤0.96 (based on 0.04≤x(R)≤0.9, col 8, ln 11) and
0.04≤y≤0.5 (col 8, ln 11-15), 
which overlaps the instantly claimed formula 
R1-xMxFem-yCoy, where the element R is at least one element selected from rare earth elements including Y and M is at least one of Ca, Sr and Ba with Ca being an essential element and x, y and m satisfy formulae (1), (2) and (3): 
0.2≤x≤0.8    (1)
0.1≤y≤0.65  (2)
3≤m<14       (3).  
Taguchi further discloses wherein a content of B is up to 0.5 % by weight (col 9, ln 13-14), which overlaps the instantly claimed range of 0.1 to 0.4% by mass in terms of B2O3,
a content of Mn is up to 3% by weight (col 9, ln 36-37), which overlaps the instantly claimed range of 0.15 to 1.02% by mass in terms of MnO, and
a content of Cr is up to 5% by weight (col 9, ln 38), which overlaps the instantly claimed range of 0.02 to 2.01% by mass in terms of Cr2O3.  See MPEP 2144.05(I) which states that ‘In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists’.

Regarding claim 2, Taguchi discloses the ferrite sintered magnet according to claim 1, wherein the ferrite sintered magnet satisfies formulae (4) and (5) below.  
Taguchi discloses 0.1≤1-x(A)≤0.96 (based on 0.04≤x(R)≤0.9, col 8, ln 11), which overlaps the instantly claimed range of  0.2≤x<0.55 (4), see MPEP 2144.05(I), cited above and further discloses an Fe content of 12-y (col 8, ln 10), which provides and m of 12 that falls within the instantly claimed range of 7.5<m<14 (5).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNNE EDMONDSON whose telephone number is (571)272-2678. The examiner can normally be reached M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.E./Examiner, Art Unit 1734                                                                                                                                                                                                        
/Matthew E. Hoban/Primary Examiner, Art Unit 1734